IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                        NO. WR-40,402-02


                      EX PARTE FRANK PHILLIP MCNABB, Applicant


                ON APPLICATION FOR A WRIT OF HABEAS CORPUS
               CAUSE NO. CR18-0455-01 IN THE 415TH DISTRICT COURT
                            FROM PARKER COUNTY


        Per curiam.

                                           OPINION

        Applicant was convicted of possession of a controlled substance with intent to deliver more

than four grams, less than two hundred grams, and sentenced to sixty-five years’ imprisonment. The

Seventh Court of Appeals affirmed his conviction. McNabb v. State, No. 07-19-00225-CR (Tex.

App. — Amarillo, Aug. 12, 2020). Applicant filed this application for a writ of habeas corpus in the

county of conviction, and the district clerk forwarded it to this Court. See TEX . CODE CRIM . PROC .

art. 11.07.

        Applicant contends that appellate counsel failed to timely inform Applicant that his conviction

had been affirmed and advise him of his right to file a pro se petition for discretionary review. Based

on the record, the trial court has determined that Applicant was not timely notified of the affirmance
                                                                                                    2

of his conviction and was deprived of his right to file a petition for discretionary review, and,

therefore, Applicant is entitled to an out-of-time petition for discretionary review.

       Relief is granted. Ex parte Crow, 180 S.W.3d 135 (Tex. Crim. App. 2005). Applicant may

file an out-of-time petition for discretionary review of the judgment of the Seventh Court of Appeals

in cause number 08-19-00225-CR. Should Applicant decide to file a petition for discretionary

review, he must file it with this Court within thirty days from the date of this Court’s mandate.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and the Board of Pardons and Paroles.



Delivered: April 14, 2021
Do not publish